          Case 2:19-cv-00088-DGC Document 42 Filed 10/16/19 Page 1 of 4


 1   DUNCAN PETERSON, LLP
     9665 Chesapeake Dr. Suite 305
 2   San Diego, CA 92123
     Phone: (619) 483-3200
 3   Fax: (858) 549-3700
     MARK COLLINSWORTH, SBN#024051
 4   RYAN P. SWARTZ, SBN# 026121
     mcollinsworth@cslawoffices.com
 5   rswartz@cslawoffices.com
 6   Attorneys for Defendant Citibank, N.A.
 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10   Edward Novotny and Lorna Schilling,       )   Case No.: 2:19-cv-00088-PHX-DGC
                                               )
11                 Plaintiffs,                 )
                                               )   CITIBANK, N.A.’S EX PARTE
12           vs.                               )   APPLICATION FOR SUBSTITUTION OF
                                               )   ATTORNEY OF RECORD
13   Citibank, N.A.; LSF10 Master              )
     Participation Trust; Caliber Home Loans, )
14   Inc.; JP Morgan Chase Bank, N.A.;         )   Hon. Judge David G. Campbell
     Mortgage Electronic Registration Systems, )
15   Inc.; and Does 1 through 100, Inclusive, )
                                               )
16                 Defendants.                 )
                                               )
17                                             )
18          Defendant Citibank, N.A. (“Citibank”) respectfully submits this Ex Parte Application
19   for Substitution of its Attorney of Record.
20          I.     STATEMENT OF FACTS
21          Plaintiffs filed this action on January 7, 2019. Citibank has been represented by its
22   current counsel of record, Wolfe & Wyman, LLP. On July 16, 2019, the Court entered an
23   Order to dismiss the complaint as to Citibank. See Doc. 38. On August 13, 2019, the Court
24   entered an Order noting that Plaintiffs had not sought leave to amend, and directing the Clerk
25   of the Court to terminate this action pursuant to the Order to dismiss. See Doc. 39. Citibank
26   now seeks an order to substitute its attorney of record for any and all further proceedings in
27   this action. Citibank therefore requests an order to substitute Ryan P. Swartz (Arizona State
28   Bar No. 026121), as Of Counsel for Duncan Peterson, LLP, as its attorney of record.

          CITIBANK, N.A.’S EX PARTE APPLICATION FOR SUBSTITUTION OF ATTORNEY OF RECORD
                                                   1
Case 2:19-cv-00088-DGC Document 42 Filed 10/16/19 Page 2 of 4




   10/4/2019




    10/10/2019




     10/2/2019
      Case 2:19-cv-00088-DGC Document 42 Filed 10/16/19 Page 3 of 4



 1                                 CERTIFICATE OF SERVICE
 2          I, the undersigned, declare I am, and was at the time of service of the papers herein
 3   referred to, over the age of 18 years, and not a party to this action. My business address is
 4   9665 Chesapeake Drive, Suite 305, San Diego, CA 92123.
 5          I hereby certify that on October 16, 2019, I electronically transmitted the attached
 6   document CITIBANK, N.A.’S EX PARTE APPLICATION FOR SUBSTITUTION
 7   OF     ATTORNEY          OF    RECORD;         [PROPOSED]         ORDER       GRANTING
 8   SUBSTITUTION OF ATTORNEY OF RECORD to the Clerk’s Office using CM/ECF
 9   System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
10   registrants:
11     Brian Court Lake                              Randal Boyd McDonald III
       Perkins Coie LLP – Phoenix, AZ                Perkins Coie LLP – Phoenix, AZ
12
       P.O. Box 400                                  P.O. Box 400
13     Phoenix, AZ 85001-0400                        Phoenix, AZ 85001-0400
       602-351-8150                                  602-351-8000
14     Fax: 602-648-7155                             Fax: 602-648-7000
15     Email: BLake@perkinscoie.com                  Email: RMcdonald@Perkinscoie.com
       Attorney for Defendants, Caliber Home         Attorney for Defendants, Caliber Home
16     Loans Incorporated, LSF10 Master              Loans Incorporated, LSF10 Master
       Participation Trust, Mortgage Electronic      Participation Trust, Mortgage Electronic
17     Registration Systems Incorporated             Registration Systems Incorporated
18
       Joshua Carl Offenhartz                        Elizabeth Oluwafunmi Ayodele
19     Wolfe & Wyman LLP – Irvine, CA                Law Office of Elizabeth Ayodele
       2301 Dupont Drive, Suite 300                  P.O. Box 66785
20
       Irvine, CA 92612-7531                         Phoenix, AZ 85082
21     602-953-0100                                  602-214-7830
       Fax: 602-953-0101                             Fax: 602-943-0864
22     Email: jcoffenhartz@wolfewyman.com            Attorney for Plaintiffs, Edward Novotny,
23     Prior Attorney for Defendant, CitiBank,       Lorna Schilling
       N.A.
24

25

26
27
            I further certify that on October 16, 2019, I served the above-described
28
     document(s) by U.S. Mail on the following:
                                               -1-
                                      CERTIFICATE OF SERVICE
      Case 2:19-cv-00088-DGC Document 42 Filed 10/16/19 Page 4 of 4



 1    Elizabeth Oluwafunmi Ayodele
      Law Office of Elizabeth Ayodele
 2    P.O. Box 66785
      Phoenix, AZ 85082
 3
      602-214-7830
 4
      Fax: 602-943-0864
 5
      Attorney for Plaintiffs, Edward Novotny,
 6    Lorna Schilling

 7

 8

 9          I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct
11          Executed this 16th day of October, 2019, at San Diego, California.
12                                            /s/ Diana Davis
                                              DIANA DAVIS
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            -2-
                                   CERTIFICATE OF SERVICE
